United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2086
                                    ___________

Tyrone Wilson,                           *
                                         *
                    Appellant,           * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Monsanto Company,                        *      [UNPUBLISHED]
                                         *
                    Appellee.            *
                                    ___________

                            Submitted: April 19, 1999
                                Filed: April 28, 1999
                                   ___________

Before BOWMAN,* Chief Judge, FAGG, Circuit Judge, and BOGUE,** District Judge.
                              ___________

PER CURIAM.

       Tyrone Wilson appeals from an adverse jury verdict in his race-based
employment discrimination lawsuit. Wilson contends the district court committed error
in excluding evidence Wilson asserts was essential to his claim. After a careful review


      *
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.
      **
        The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
of the record, we find no abuse of discretion in the district court's rulings. We thus
affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-